Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/342512 
    
        
            
                                
            
        
    

Parent Data16342512, filed 04/16/2019 is a national stage entry of PCT/KR2017/009299, International Filing Date: 08/25/2017claims foreign priority to 10-2016-0134495, filed 10/17/2016 claims foreign priority to 10-2017-0010208, filed 01/23/2017







Final Office Action 



Claims 10-11, 13-16 and 19-23 are pending.
No claim is allowed.
Amendments filed on 09/13/2021 were entered. 






Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 13-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Amended claims 10 is drawn to a method of treating an inflammatory disease, the method comprising administering composition comprises a compound of formula I as in claim 10 in an effective amount to inhibit in an effective amount to inhibit expression of IL-8 or IL-17 in the subject in an effective amount to inhibit expression of IL-8 or IL-17 in the subject.  Claims 11, 13-16 and 19-24 are dependent on claim 10. 
Specification describes by FIG. 1 an increase of IL-8 and IL-17A in an atopic dermatitis-induced skin model (AD) as compared with a general skin model, and shows immunohistochemical results in which IL-8 and IL-17A expression was reduced when the anti-inflammatory composition according to the present invention was administered to the atopic dermatitis-induced skin model, similar to that of the general skin model. [0017].
[0018] FIG. 2 is a graph showing quantification of the immunohistochemical results obtained in FIG. 1. 
	Specification describes that “In order to measure atopic dermatitis improvement effect, the anti-inflammatory compositions were prepared according to the following Examples. Here, the atopic dermatitis improvement effect was measured using an eczema area severity index (EASI) score. 30 pediatric patients with atopic dermatitis were treated twice a day for 4 weeks, and then effects on atopic symptoms were measured. Here, as a negative control group, a test group in which the active ingredient was not used was adopted.” [0061]. 

    PNG
    media_image1.png
    418
    660
    media_image1.png
    Greyscale

Specification does not describes such treatments where inflammatory diseases include other than topical skin application.  (Claim 10 includes large number of compounds). Specification does not describe treatment of inflammatory disease by the compounds as in claims 10, 11 and 13--16.  Specification does not describe the invention for treating an inflammatory disease as presented in formula I as in claim 
The specification describes effects of 2 compounds as in examples 1 and 2. In regards to claims drawn to treatment of skin disease, specification does not describes treatment of skin disease as in claims.   FIG. 1 shows an increase of IL-8 and IL-17A in an atopic dermatitis-induced skin model (AD) as compared with a general skin model, and shows immunohistochemical results in which IL-8 and IL-17A expression was reduced when the anti-inflammatory composition according to the present invention was administered to the atopic dermatitis-induced skin model, similar to that of the general skin model. [0017]. Claim 10 is not limited to treatment of any skin disease.
Example 1:  An anti-inflammatory composition containing 1.0 wt % (in H.sub.2O) of N-(2-hydroxyethyl) octanamide [0067]. The anti-inflammatory composition according to the present invention showed not only IL-8 inhibitory effect by 48.6% or more but also IL-17A inhibitory effect by 57.5% or more as compared with the skin model in which atopic dermatitis was induced.[0072].
Specification discloses that composition example 1 compound was very safe on the skin (see Table 2). [0068].  
It does not describe anti-inflammatory effect other than skin model.   It describes that atopic dermatitis improvement effect, a significant numerical decrease was exhibited. [0073].
Example 2: An anti-inflammatory composition containing 1.0 wt % (in H.sub.2O) of methyl hexanoyl L-serinate. [0080]. Two Compound disclosed in examples 1 and 2:
N-(2-hydroxyethyl) octanamide [0067].
Methyl hexanoyl L-serinate. [0080].
Specification does not describe sufficient number of species of the genus and its used as claimed. A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).   The specification describes the application for treating atrophic dermatitis. Anti-inflammatory effect in skin model and example for atrophic dermatitis.  Instant invention as claimed in claims 10-18 was not described. 
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification as claimed to treat inflammatory diseases by the large number of different compounds of formula I.  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.  The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

It is suggested to amend the claims to a reasonable genus which is fully described in the specification. 




Election of species
Previously the elected species is free of the prior art and non-obvious in light thereof. As such, the Examiner had expanded his search to a single additional species. Prior art is applied below with respect to the search for an expanded species. Claims that do not read on the expanded species search are objected to. The species searched in the expanded search is the first species of claim 11. Specification tests a single Example 1 and the dosage used provides a substantial deviation for the Example 1. No dosage is claimed. Thus, a POSA would need to identify which compounds would work, the dosages that they would work at, and understand how to make and use a substituted amino acid group with any substituent. The examiner understands that the declaration shows that a number of other compounds have been tested and treat atopic dermatitis. While this is helpful, this showing does not appear to represent the class of any substituted or unsubstituted amino acid. The claim class would appear to encompass thousands of compounds. As such, the written description rejection is maintained with respect to the breadth of the compounds claimed and is withdrawn with respect to the conditions claimed in view of the claims being limited to treating atopic dermatitis.

	Previously a declaration filed by Inventor Ji Yeon Park on 02/02/2021 was not found sufficient to overcome the rejection.  In section 6, referring to Tables 2 and 3 and Figure A, all of the variants of Compound 1 tested demonstrated that expression levels of IL-8 and IL-17A could be decreased to similar levels as in a normal skin model (control). Applicants believe that thus, Compound 1 and these variations of Compound 1 showed an excellent effect on atopic dermatitis.  The test were performed on IL-8 and IL-17 and not on specific disease atopic dermatitis.    Examiner will discuss IL-17.  Interleukin (IL)-17 refers to a family of proteins that play critical roles against bacterial infections and fungal infections and in the pathogenesis of autoimmune diseases.  The IL-17 cytokine family consists of six cytokines (interleukins 17A to 17F) and five receptors (interleukins 17RA to 17RE). 
The interleukins 17A, 17F, and 17A/F heterodimer ligands share a common receptor subunit (interleukin-17RA) for signalling.   IL-17 is mainly produced by a subset of CD4 cells named Th-17 (T–helper 17) cells. It is mainly secreted by activated CD4+ and CD8+ T lymphocytes, while its receptor is found on many cell types.  Applicant is requested to explain this issue and also explain how all the compounds as in claims will treat atopic dermatitis.  
 Applicants argued that the specification shows possession of the claimed invention,  
The examiner notes that making and using the substituent are not described with particularity to show how to make and use and possession of the claimed compounds to treat topical dermatitis. . In paragraph 4 of the instant Specification,   Further, the Specification tests a single Example 1 and the dosage used provides a substantial deviation for the Example 1. No dosage is claimed. Thus, a POSA would need to identify which compounds would work, the dosages that they would work at, and understand how to make and use a substituted amino acid group with any substituent. While this is helpful, this showing does not appear to represent the class of any substituted or unsubstituted amino acid. The claim class would appear to encompass thousands of compounds. As such, the written description rejection is maintained with respect to the breadth of the compounds claimed and is withdrawn with respect to the conditions claimed in view of the claims being limited to treating atopic dermatitis. As such, the written description rejection is maintained with respect to the breadth of the compounds claimed and is withdrawn with respect to the conditions claimed in view of the claims being limited to treating atopic dermatitis.
	Specification describes composition of N-(1,3-dihydrox ypropan-2-yl)-2-ethylhexanamide for treating atopic dermatitis (see Table 2). [0073] - [0077]. Figure 1, [0076] to [0079]. Example 2: Methyl (2-hexyloctanoyl)-L-tyrosinate   Specification discloses two examples example 1 is the elected species and example 2.

Claim 10 as amended is limited to treating atopic dermatitis. Specification describes example 1, 1 N-(1,3-dihydroxypropan-2-yl)-2- ethylhexanamide for treating atopic dermatitis. (Example 1). Example 2 is drawn to when R3 represents amino acid. See fig 1 and 2 [0077] 

Example 1: N-(1,3-dihydroxypropan-2-yl)-2-ethylhexanamide [0073].  In the definition of R3 for example can be a substituted and unsubstituted amino acid which includes almost every amino acid. Specification does not describe such compounds asClaimed. Specification describes one amino acid compound in example 2. 
	 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628